Citation Nr: 0214869	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  00-20 950A	)	DATE
	)
	)

On appeal from the
Carl T. Hayden Department of Veterans Affairs Medical Center 
in Phoenix, Arizona


THE ISSUE

Entitlement to a motorized wheelchair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1954 to December 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Phoenix, Arizona.  


FINDING OF FACT

The veteran has disagreed with the Medical Center's 
determination that his medical condition does not warrant 
providing him with a motorized wheelchair.  


CONCLUSION OF LAW

The Board does not have jurisdiction to consider the 
propriety of the medical determination made by the Medical 
Center.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 20.101(d) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The record in this case reflects that service connection is 
in effect for postoperative residuals of an L4-5 laminectomy, 
with partial right foot drop and decreased strength of both 
lower extremities, currently evaluated 60 percent disabling; 
traumatic arthritis of the right knee, currently rated 
10 percent disabling; and residuals of a left ankle injury 
with instability, evaluated noncompensably disabling.  A 
total disability rating based on individual unemployability 
has also been in effect since 1989.  

The Board recognizes that VA is currently providing the 
veteran with ongoing medical care.  In light of that fact and 
the fact that his service-connected disabilities are 
currently rated 60 percent disabling, he is clearly eligible 
for the VA "medical benefits package."  See 38 C.F.R. 
§ 17.36 (2001).  The "medical benefits package" includes 
durable medical equipment, such as wheelchairs.  38 C.F.R. 
§ 17.38(a)(1)(viii) (2001).  The Veterans Health 
Administration has prescribed certain guidelines for use in 
medical determinations as to whether a motorized wheelchair 
or similar device might be appropriate.  Those guidelines 
were previously set forth in Veterans Health Administration 
Manual M-2, Part IX,  12.03(c).  In October 2000, however, 
after the MC last considered the veteran's claim in February 
2000, VA rescinded chapter 12 of that manual and replaced it 
with VHA Handbook 1173.6, revising the guidelines.  The 
language of the revised guidelines clearly states that 
wheelchairs must be prescribed.  It does not appear from the 
record that the MC has considered the veteran's claim in 
light of the revised guidelines.  

In addition, the records that were forwarded to the Board 
include a letter dated in March 2001 from the veteran's 
treating VA physician, stating that the veteran "would 
strongly benefit from a [sic] Electrically operated 
wheelchair to pursue his activities of daily living."  It 
also does not appear that the MC considered the veteran's 
claim in light of that evidence.  

All of the above notwithstanding, however, VA's regulations 
clearly state that the Board's appellate jurisdiction extends 
to questions of eligibility for hospitalization, outpatient 
treatment, and nursing home and domiciliary care; for devices 
such as prostheses, canes, wheelchairs, back braces, 
orthopedic shoes, and similar appliances; and for other 
benefits administered by the Veterans Health Administration.  
Medical determinations, such as determinations of the need 
for and appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  Typical examples of 
these issues are whether a particular drug should be 
prescribed, whether a specific type of physiotherapy should 
be ordered, and similar judgmental treatment decisions with 
which an attending physician may be faced.  38 C.F.R. 
§ 20.101(b) (2002).  

All claimants have the right to appeal a determination made 
by the agency of original jurisdiction that the Board does 
not have jurisdictional authority to review a particular 
case.  Jurisdictional questions which a claimant may appeal, 
include, but are not limited to, questions relating to the 
timely filing and adequacy of the Notice of Disagreement and 
the Substantive Appeal.  38 C.F.R. § 20.101(c).  

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether Notices of 
Disagreement and Substantive Appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the agency of original jurisdiction addressed such 
question(s).  When the Board, on its own initiative, raises a 
question as to a potential jurisdictional defect, all parties 
to the proceeding and their representative(s), if any, will 
be given notice of the potential jurisdictional defect(s) and 
granted a period of 60 days following the date on which such 
notice is mailed to present written argument and additional 
evidence relevant to jurisdiction and to request a hearing to 
present oral argument on the jurisdictional question(s).  The 
date of mailing of the notice will be presumed to be the same 
as the date stamped on the letter of notification.  The Board 
may dismiss any case over which it determines it does not 
have jurisdiction.  38 C.F.R. § 20.101(d).  

First, although the issue is framed as entitlement to a 
motorized wheelchair, the MC, in the February 2000 statement 
of the case, clearly informed the veteran that the Board has 
previously indicated that it does not have jurisdiction over 
issues pertaining to decisions based on medical judgment or 
determination.  The statement of the case states that the 
veteran was challenging that position and wished to appeal on 
the basis of jurisdiction.  Accordingly, it is clear that the 
jurisdictional issue is not being raised by the Board sua 
sponte.  The veteran has clearly appealed this precise issue.  
Therefore, he will not be prejudiced by the Board's 
consideration of the jurisdictional issue.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The language of VHA's pre-2000 Manual section and the new 
Handbook provisions clearly indicate that the decision as to 
whether a motorized wheelchair is appropriate for a given 
veteran is a medical determination.  The revised section 
states that wheelchairs must be prescribed, the same as any 
other form of treatment.  As noted above, 38 C.F.R. 
§ 20.101(b) proscribes appellate review of medical 
determinations as being beyond the Board's jurisdiction.  

Therefore, because the Board has no jurisdiction to consider 
the issue on appeal, the appeal must be dismissed.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101(d).  


ORDER

The appeal is dismissed.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

